DETAILED ACTION
This Office Action is in response to an application filed on 03/14/2022. Claims 1-24 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 



Claims 11-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 1-19 of US 11322304 B2 in view of claim 11 of US 11227722 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below: 


Claim 11 of Application 17/694,045
Claim 1 of US 11322304 B2
A multilayer ceramic capacitor, comprising: a body including a dielectric layer and first and second internal electrodes disposed with the dielectric layer interposed therebetween in a stacking direction, 
A multilayer ceramic capacitor, comprising: a body including a dielectric layer and first and second internal electrodes disposed with the dielectric layer interposed therebetween in a stacking direction,
Claim 11 of Application 17/694,045
Claim 11 of US 11227722 B2
and first and second cover portions respectively disposed on a lower portion of a lowermost internal electrode and on an upper portion of an uppermost internal electrode of the plurality of the first and second internal electrodes in the stacking direction,
The multilayer ceramic capacitor of claim 1, further comprising: a first cover portion and a second cover portion respectively disposed above a top-most internal electrode and below a bottom-most internal electrode from among the first and second internal electrodes.
Claim 11 of Application 17/694,045
Claim 1 of US 11322304 B2
the body including a first surface and a second surface opposing each other in the stacking direction; a first through electrode penetrating the body and connected to the first internal electrode; a second through electrode penetrating the body and connected to the second internal electrode; first and second external electrodes disposed on the first surface and the second surface, respectively, and each connected to the first through electrode; third and fourth external electrodes disposed on the first surface and the second surface, respectively, to be spaced apart from the first and second external electrodes and each connected to the second through electrode;
the body including a first surface and a second surface opposing each other in the stacking direction; a first through electrode penetrating the body and connected to the first internal electrode; a second through electrode penetrating the body and connected to the second internal electrode; first and second external electrodes disposed on the first surface and the second surface, respectively, and each connected to the first through electrode; third and fourth external electrodes disposed on the first surface and the second surface, respectively, to be spaced apart from the first and second external electrodes and each connected to the second through electrode;
Claim 11 of Application 17/694,045
Claim 1 of US 11322304 B2
and an identifier disposed on, among the first and second surfaces, only one of the first surface or the second surface of the body, …
and an identifier disposed on the first surface or the second surface of the body, …
Claim 12 of Application 17/694,045
Claim 1 of US 11322304 B2
The multilayer ceramic capacitor of claim 11, wherein the first and second through electrodes protrude outwardly from the body through the first surface.
wherein the first and second through electrodes protrude outwardly from the body through, among the first and second surfaces, only the first surface of the body
Claim 13 of Application 17/694,045
Claim 2 of US 11322304 B2
The multilayer ceramic capacitor of claim 12, wherein a surface roughness of each of the first to fourth external electrodes is in a range of 1 nm to 100 nm.
The multilayer ceramic capacitor of claim 1, wherein a surface roughness of each of the first to fourth external electrodes is in a range of 1 nm to 100 nm.
Claim 14 of Application 17/694,045
Claim 3 of US 11322304 B2
The multilayer ceramic capacitor of claim 12, wherein the first to fourth external electrodes include a first plating layer and a second plating layer layered in order on a sintered electrode.
The multilayer ceramic capacitor of claim 12, wherein the first to fourth external electrodes include a first plating layer and a second plating layer layered in order on a sintered electrode.
Claim 15 of Application 17/694,045
Claim 4 of US 11322304 B2
The multilayer ceramic capacitor of claim 14, wherein the first plating layer includes nickel.
The multilayer ceramic capacitor of claim 3, wherein the first plating layer includes nickel.
Claim 16 of Application 17/694,045
Claim 5 of US 11322304 B2
The multilayer ceramic capacitor of claim 14, wherein the second plating layer includes copper or tin.
The multilayer ceramic capacitor of claim 3, wherein the second plating layer includes copper or tin.
Claim 17 of Application 17/694,045
Claim 6 of US 11322304 B2
The multilayer ceramic capacitor of claim 12, wherein the first and second internal electrodes include nickel.
The multilayer ceramic capacitor of claim 1, wherein the first and second internal electrodes include nickel.
Claim 18 of Application 17/694,045
Claim 7 of US 11322304 B2
The multilayer ceramic capacitor of claim 12, wherein the first to fourth external electrodes are sintered electrodes including nickel.
The multilayer ceramic capacitor of claim 1, wherein the first to fourth external electrodes are sintered electrodes including nickel.
Claim 19 of Application 17/694,045
Claim 8 of US 11322304 B2
The multilayer ceramic capacitor of claim 12, wherein the first to fourth external electrodes are sintered to the body.
The multilayer ceramic capacitor of claim 1, wherein the first to fourth external electrodes are sintered to the body.
Claim 20 of Application 17/694,045
Claim 9 of US 11322304 B2
The multilayer ceramic capacitor of claim 12, wherein a thickness of each of the first to fourth external electrodes in the stacking direction is within a range of 1 μm to 10 μm.
The multilayer ceramic capacitor of claim 1, wherein a thickness of each of the first to fourth external electrodes in the stacking direction is within a range of 1 μm to 10 μm.
Claim 21 of Application 17/694,045
Claim 10 of US 11322304 B2
The multilayer ceramic capacitor of claim 12, wherein a thickness of the body in the stacking direction is 100 μm or less.
The multilayer ceramic capacitor of claim 1, wherein a thickness of the body in the stacking direction is 100 μm or less.
Claim 22 of Application 17/694,045
Claim 17 of US 11322304 B2
The multilayer ceramic capacitor of claim 12, wherein the identifier is a dielectric layer including ceramic particles having a size different from a size of remaining ceramic particles included in the body.
The multilayer ceramic capacitor of claim 1, wherein the identifier is a dielectric layer including ceramic particles having a size different from a size of remaining ceramic particles included in the body.
Claim 23 of Application 17/694,045
Claim 18 of US 11322304 B2
The multilayer ceramic capacitor of claim 12, wherein the identifier includes ceramic particles and one or more metal oxides selected from among Ni, Mn, Cr, Mg, Y, and V, or BaSiO3, or CaSiO3.
The multilayer ceramic capacitor of claim 1, wherein the identifier includes ceramic particles and one or more metal oxides selected from among Ni, Mn, Cr, Mg, Y, and V, or BaSiO3, or CaSiO3.
Claim 24 of Application 17/694,045
Claim 19 of US 11322304 B2
The multilayer ceramic capacitor of claim 12, wherein the body further includes a third surface and a fourth surface opposing each other in a width direction, and a fifth surface and a sixth surface opposing each other in a length direction.
The multilayer ceramic capacitor of claim 1, wherein the body further includes a third surface and a fourth surface opposing each other in a width direction, and a fifth surface and a sixth surface opposing each other in a length direction.


US 11322304 B2 does not disclose the patentably distinct limitation “and first and second cover portions respectively disposed on a lower portion of a lowermost internal electrode and on an upper portion of an uppermost internal electrode of the plurality of the first and second internal electrodes in the stacking direction”.
US 11227722 B2 discloses the patentably distinct limitation “a first cover portion and a second cover portion respectively disposed above a top-most internal electrode and below a bottom-most internal electrode from among the first and second internal electrodes” in claim 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate “first and second cover portions respectively disposed on a lower portion of a lowermost internal electrode and on an upper portion of an uppermost internal electrode of the plurality of the first and second internal electrodes in the stacking direction” into the structure of Application 17/694,045. One would have been motivated in the multilayer ceramic capacitor of Application 17/694,045 and have the first and second cover portions respectively disposed on the lower portion of the lowermost internal electrode and on the upper portion of the uppermost internal electrode of the plurality of the first and second internal electrodes in the stacking direction in order to provide adjacent buffer portions to protect the capacitive unit that is comprised of internal electrodes, in the multilayer ceramic capacitor of Application 17/694,045.

Examiner’s Notes
This nonstatutory double patenting rejection is made under the obviousness type analysis: 
The differences between the inventions defined by the conflicting claims — the claims in patent US 11322304 B2 compared to the claims in the application. 
The reasons why a person of ordinary skill in the art would conclude that the invention defined in the application claims at issue would have been an obvious variation of the invention defined in the claims of patent US 11322304 B2 in view of claim 11 of US 11227722 B2.

The obviousness type reference of US 11227722 B2 may not be prior art under 35 USC 103, but will be an underlying reference for a double patenting rejection, where analysis employed is similar to the 103 rejection using the factual inquiries set forth in Graham v. John Deere Co. See In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)). See also Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003); and In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). See MPEP § 804.

Additional Examiner’s Notes
The last limitation of “wherein a thickness of the identifier in the stacking direction is greater than a thickness of the first and second cover portions in the stacking direction” in independent claim 11 will not be examined in the double patenting rejection since new matter has been added.

Information Disclosure Statement
JP2010-56600 (Foreign Patent cited reference 6) that was cited in the 03/14/2022 IDS is an incorrect Taiyo reference. The proper reference must be provided to certified the 03/14/2022 IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The limitation in independent claim 11 "wherein a thickness of the identifier in the stacking direction is greater than a thickness of the first and second cover portions in the stacking direction", is not properly described. The specification, drawings, and the original presented claims in the parent application does not describe "thickness of the identifier in the stacking direction is greater than a thickness of the first and second cover portions" in the cited limitation. Therefore, raising doubt of the claim invention at the time of filing.  Consequently, the cited limitation in the claim is raising doubt of the claimed inventions at the time of filing since new matter has been added.
	Claims 12-24 are rejected since the base independent claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al. (JP2004281957A and Yoichi hereinafter), in view of Kitano et al. (US 9,093,220 Bl and Kitano hereinafter).
	Regarding claim 1, Yoichi discloses a multilayer ceramic capacitor (item 11 of Fig. 1 and ¶[0030] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates multilayer ceramic capacitor 11), comprising: body including a dielectric layer and first and second internal electrodes disposed with the dielectric layer interposed therebetween in a stacking direction (items 12, 13, 14, 15, 18, 19 of Fig. 1 and ¶[0033_0038_0040-0041, 0045 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates body 12 {indicated in ¶[0033_0041_0045_0047-0049]} including dielectric layers 13 {indicated in ¶[0033_0038_0045]} and first internal electrodes 14 and second internal electrodes 15 {indicated in ¶[0033_0038 & 0045} disposed with the dielectric layers 13 interposed in between in a stacking direction from major surfaces 19 to major surface 18 {indicated in ¶[0040 & 0048-0049]}), the body including a first surface and a second surface opposing each other in the stacking direction (Fig. 1 and ¶[0033_0040-0041_0045 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates body 12  including a first surface 19  and a second surface 18 opposing each other in the stacking direction); a first through electrode penetrating the body and connected to the first internal electrode (item 16 of Fig. 1 and ¶[0033-0035_0042 & 0045-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates first through electrode 16 {via hole conductor} penetrating body 12 and connected to first internal electrode 14 {indicated in ¶[0033]}); a second through electrode penetrating the body and connected to the second internal electrode (item 17 of Fig. 1 and ¶[0033-0035_0042 & 0045-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates second through electrode 17 {via hole conductor} penetrating body 12 and connected to second internal electrode 15 {indicated in ¶[0033]}); first and second external electrodes disposed on the first surface and the second surface, respectively, and connected to the first through electrode (item 20 of Fig. 1 and ¶[0034-0035 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates first external electrode 20_19 {external electrode 20 on main surface 19} disposed on first surface 19 and second external electrode 20_18 {external electrode 20 on main surface 18} disposed on the second surface 18; where first external electrode 20_19 & second external electrode 20_18 are connected to first through electrode 16); and third and fourth external electrodes disposed on the first surface and the second surface, respectively, to be spaced apart from the first and second external electrodes and connected to the second through electrode (item 21 of Fig. 1 and ¶[0034-0035 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates third external electrode 21_19 {external electrode 21 on main surface 19} disposed on first surface 19 and fourth external electrode 21_18 {external electrode 21 on main surface 18} disposed on the second surface 18; where third external electrode 21_19 is spaced apart from the  first external electrode 20_19 and  fourth external electrode 21_18 is spaced apart from second external electrode 20_18;  and where third external electrode 21_19 & fourth external electrode 21_18 are connected to second through electrode 17), wherein the first and second through electrodes protrude outwardly from the body through, among the first and second surfaces, only one of the first surface or the second surface of the body (Fig. 1 and claim 5 & ¶[0021_0047 & 0049]  from the J-Plat Translation shows and indicates where first through electrode 16 and second through electrode 17 protrude outwardly from body 12 through the first surface 19).
Yoichi discloses the claimed invention except wherein the first surface has different brightness from the second surface.
Kitano discloses wherein the first surface has different brightness from the second surface (items 2, 3, 9, 2a2, 2a1, 6b22, 6b1 of Fig. 14 and 26:45 & 27:3-24 shows and indicates where first surface 2a2 {second principal surface} has different color from the second surface 2a1 {first principal surface} in body 2 {second principal surface 2a2 of outer layer of ceramic dielectric layer 9 with a thickness of 6b22 is differentiated by color and brightness from first principal surface 2a1 of outer layer of ceramic dielectric layer 3 with a thickness of 6b1 due to the different amounts of Mn}; therefore, Yoichi will have a multilayer ceramic capacitor where the first surface has different brightness from the second surface by incorporating the different surface brightness in the capacitor body of Kitano).

Regarding claim 6, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first and second internal electrodes include nickel (Yoichi: Fig. 1 and ¶[0042] from the J-Plat Translation shows and indicates first and second internal electrodes 14 & 15 include nickel).

Regarding claim 8, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes are sintered to the body (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18; Kitano: items 5a, 5b of Fig. 14 and 19:49-56 shows and indicates external electrodes 5a & 5b are sintered to body 2).

Regarding claim 10, modified Yoichi discloses a multilayer ceramic capacitor, wherein a thickness of the body in the stacking direction is 100 μm or less (Yoichi: items 1, 2, 6, 7, 8, 9 of Fig. 3 and ¶[0003-0007] from the J-Plat Translation shows and indicates where a conventional multilayer ceramic capacitor 1 has a component body 2 with via-hole conductor 6 connected to external electrode 8-upper & external electrode 8-lower & internal electrodes 4; and where via-hole conductor 7 connected to external electrode 9-upper & external electrode 9-lower & internal electrodes 5; and where the component body 2 of conventional multilayer ceramic capacitor 1 has a reduced thickness of 100 μm or less).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoichi in view of Kitano, as detailed in the rejection of claim 1 above, and in further view of Lee et al. (US 2014/0182911 A1 and Lee hereinafter).
	Regarding claim 2, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18). 
However, Yoichi and Kitano do not disclose wherein the surface roughness of the external electrode is in a range of 1 nm to 100 nm.
Lee discloses wherein the surface roughness of the external electrode is in a range of 1 nm to 100 nm (items 202, 202b of Figs. 2E-2F and ¶[0034] shows and indicates the surface roughness of external electrode 202 is in a range of 1 nm to 100 nm at  surface 202b {roughness Ra of the low rough surface 202b is equal to or less than 0.05 μm [50 nm]}; therefore, modified Yoichi will have a multilayer ceramic capacitor where the surface roughness of each of the first to fourth external electrodes are in a range of 1 nm to 100 nm by incorporating the external electrode surface structure of Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the surface roughness of the external electrode is in a range of 1 nm to 100 nm into the structure of modified Yoichi. One would have been motivated in the multilayer ceramic capacitor of modified Yoichi and have the surface roughness of the external electrode be in a range of 1 nm to 100 nm in order to enhance the bonding performance of the external electrodes for any follow-up plating layers, as indicated by Lee in ¶[0035], in the multilayer ceramic capacitor of modified Yoichi.

Claims 3, 4, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi in view of Kitano, as detailed in the rejection of claim 1 above, and in further view of Togou et al. (US 2020/0152386 A1 and Togou hereinafter), as evidenced by Ryu et al (US 2017/0345564 A1 and Ryu hereinafter).
Regarding claim 3, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18; Kitano: items 5a, 5b of Fig. 14 and 19:49-56 shows and indicates external electrodes 5a & 5b are sintered electrodes). 
However, Yoichi and Kitano do not disclose wherein the external electrode include a first plating layer and a second plating layer layered in order on a sintered electrode.
Togou discloses wherein the external electrode include a first plating layer and a second plating layer layered in order on a sintered electrode (items 24, 26, 36, 38, 40, 42 of Fig. 3 and ¶[0054-0056 & 0064] shows and indicates external electrodes 24  includes plurality plating layer 38 that includes Ni first plating layer and a Sn second plating layer in order on sintered electrode 36 {base electrode layer that is a baked electrode layer, where bake is sintered, as evidenced by Ryu in ¶[0002]}; and where external electrodes 26  includes plurality plating layer 42 that includes Ni first plating layer and a Sn second plating layer in order on sintered electrode 40 {base electrode layer that is a baked electrode layer, where bake is sintered, as evidenced by Ryu in ¶[0002]}; therefore, modified Yoichi will have a multilayer ceramic capacitor where the first to fourth external electrodes include a first plating layer and a second plating layer layered in order on a sintered electrode by incorporating the side surface external electrode structure of Togou).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the external electrode include a first plating layer and a second plating layer layered in order on a sintered electrode into the structure of modified Yoichi. One would have been motivated in the multilayer ceramic capacitor of modified Yoichi and have the external electrode include the first plating layer and the second plating layer layered in order on the sintered electrode in order to have the first plating layer protect the sintered base electrode layer by reducing the erosion caused by the solder and provide the second plating layer to improve the wettability of the solder, as indicated by Togou in ¶[0064], in the multilayer ceramic capacitor of modified Yoichi.

Regarding claim 4, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first plating layer includes nickel (Togou: Figs. 3 and ¶[0054-0056 & 0064] shows and indicates external electrodes 24  includes plurality plating layer 38 that includes Ni first plating layer; and where external electrodes 26  includes plurality plating layer 42 that includes Ni first plating layer).

Regarding claim 5, modified Yoichi discloses a multilayer ceramic capacitor, wherein the second plating layer includes copper or tin (Togou: Figs. 3 and ¶[0054-0056 & 0064] shows and indicates external electrodes 24  includes plurality plating layer 38 that includes Sn second plating layer; and where external electrodes 26  includes plurality plating layer 42 that includes Sn second plating layer).

Regarding claim 7, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18; Kitano: items 5a, 5b of Fig. 14 indicates external electrodes 5a & 5b are sintered electrodes). 
However, Yoichi and Kitano do not disclose wherein the external electrode is sintered electrode including nickel.
Togou discloses wherein the external electrode is sintered electrode including nickel (items 24, 26, 36, 40 of Fig. 3 and ¶[0054-0056] shows and indicates external electrodes 24  includes sintered electrode 36 that includes Ni {base electrode layer that is a baked electrode layer that includes Ni metal, where bake is sintered, as evidenced by Ryu in ¶[0002]}; and where external electrodes 26  includes sintered electrode 40 that includes Ni {base electrode layer that is a baked electrode layer that includes Ni metal, where bake is sintered, as evidenced by Ryu in ¶[0002]}; therefore, modified Yoichi will have a multilayer ceramic capacitor where the first to fourth external electrodes are sintered electrodes that include Ni by incorporating the side surface external electrode structure of Togou).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the external electrode is sintered electrode including nickel into the structure of modified Yoichi. One would have been motivated in the multilayer ceramic capacitor of modified Yoichi and have the external electrode be sintered electrode that includes nickel in order to provide a choice metal material for the sintered base electrode layer, as indicated by Togou in ¶[0054-0056], in the multilayer ceramic capacitor of modified Yoichi.
In addition, the applicant has not disclosed that having the external electrode be sintered electrode that includes nickel solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the external electrode be sintered that includes Ni metal, as shown by Togou, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 9, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18). 
However, Yoichi and Kitano do not disclose wherein a thickness of the external electrode in the stacking direction is within a range of 1 μm to 10 μm.
Togou discloses wherein a thickness of the external electrode in the stacking direction is within a range of 1 μm to 10 μm (items 24, 26, 36, 38, 40, 42 of Fig. 3 and ¶[0054_0061 & 0064-0066] shows and indicates external electrodes 24  includes plurality plating layer 38 that includes Ni first plating layer from 1 μm to about 10 μm and a Sn second plating layer from 1 μm to about 10 μm and sintered electrode 36 from 0.5 μm to about 50 μm {base electrode layer that is a baked electrode layer, where bake is sintered, as evidenced by Ryu in ¶[0002]}; and where external electrodes 26 includes plurality plating layer 42 that includes Ni first plating layer from 1 μm to about 10 μm and a Sn second plating layer from 1 μm to about 10 μm and sintered electrode 40 from 0.5 μm to about 50 μm {base electrode layer that is a baked electrode layer, where bake is sintered, as evidenced by Ryu in ¶[0002]}; therefore, modified Yoichi will have a multilayer ceramic capacitor where the thickness of each of the first to fourth external electrodes be within a range of 1 μm to 10 μm in the stacking direction by incorporating the thickness of the side surface external electrode structure of Togou).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a thickness of the external electrode in the stacking direction is within a range of 1 μm to 10 μm into the structure of modified Yoichi. One would have been motivated in the multilayer ceramic capacitor of modified Yoichi and have the  thickness of the external electrode in the stacking direction be within a range of 1 μm to 10 μm in order to provide a multilayer ceramic capacitor that is able to provide a high capacitance by thinning the external electrode comprised of a base layer thickness and the thickness of the plurality plating layer, as indicated by Togou in ¶[0010_0054_0061 & 0064-0065], in the multilayer ceramic capacitor of modified Yoichi.



Claims 11, 12, 17, 19, 21, 22, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi, in view of Kitano.
Regarding claim 1, Yoichi discloses a multilayer ceramic capacitor (item 11 of Fig. 1 and ¶[0030] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates multilayer ceramic capacitor 11), comprising: body including a dielectric layer and first and second internal electrodes disposed with the dielectric layer interposed therebetween in a stacking direction (items 12, 13, 14, 15, 18, 19 of Fig. 1 and ¶[0033_0038_0040-0041, 0045 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates body 12 {indicated in ¶[0033_0041_0045_0047-0049]} including dielectric layers 13 {indicated in ¶[0033_0038_0045]} and first internal electrodes 14 and second internal electrodes 15 {indicated in ¶[0033_0038 & 0045} disposed with the dielectric layers 13 interposed in between in a stacking direction from major surfaces 19 to major surface 18 {indicated in ¶[0040 & 0048-0049]}), the body including a first surface and a second surface opposing each other in the stacking direction (Fig. 1 and ¶[0033_0040-0041_0045 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates body 12  including a first surface 19  and a second surface 18 opposing each other in the stacking direction); a first through electrode penetrating the body and connected to the first internal electrode (item 16 of Fig. 1 and ¶[0033-0035_0042 & 0045-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates first through electrode 16 {via hole conductor} penetrating body 12 and connected to first internal electrode 14 {indicated in ¶[0033]}); a second through electrode penetrating the body and connected to the second internal electrode (item 17 of Fig. 1 and ¶[0033-0035_0042 & 0045-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates second through electrode 17 {via hole conductor} penetrating body 12 and connected to second internal electrode 15 {indicated in ¶[0033]}); first and second external electrodes disposed on the first surface and the second surface, respectively, and connected to the first through electrode (item 20 of Fig. 1 and ¶[0034-0035 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates first external electrode 20_19 {external electrode 20 on main surface 19} disposed on first surface 19 and second external electrode 20_18 {external electrode 20 on main surface 18} disposed on the second surface 18; where first external electrode 20_19 & second external electrode 20_18 are connected to first through electrode 16); third and fourth external electrodes disposed on the first surface and the second surface, respectively, to be spaced apart from the first and second external electrodes and connected to the second through electrode (item 21 of Fig. 1 and ¶[0034-0035 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates third external electrode 21_19 {external electrode 21 on main surface 19} disposed on first surface 19 and fourth external electrode 21_18 {external electrode 21 on main surface 18} disposed on the second surface 18; where third external electrode 21_19 is spaced apart from the  first external electrode 20_19 and  fourth external electrode 21_18 is spaced apart from second external electrode 20_18;  and where third external electrode 21_19 & fourth external electrode 21_18 are connected to second through electrode 17).
Yoichi discloses the claimed invention except wherein a first and second cover portions respectively disposed on a lower portion of a lowermost internal electrode and on an upper portion of an uppermost internal electrode of the plurality of the first and second internal electrodes in the stacking direction; an identifier disposed on, among the first and second surfaces, only one of the first surface or the second surface of the body; a thickness of the identifier in the stacking direction is greater than a thickness of the first and second cover portions in the stacking direction.
Kitano discloses wherein a first and second cover portions respectively disposed on a lower portion of a lowermost internal electrode and on an upper portion of an uppermost internal electrode of the plurality of the first and second internal electrodes in the stacking direction (items 6b22, 6b1, T of Fig. 14 and9:22-31 & 22:61-67 & 23:1-17 & 26:19-30 shows and indicates where first cover portion 6b21 {inner portion} disposed on the lower portion of the lowermost internal electrodes 4 {inner electrode layers} of the plurality of the first and second internal electrodes 4 in the stacking direction T; and where second cover portion 6b1 {first outer layer section} on the upper portion of the uppermost internal electrodes 4 of the plurality of the first and second internal electrodes 4 in the stacking direction T); an identifier disposed on, among the first and second surfaces, only one of the first surface or the second surface of the body (items 2, 3, 9, 2a2, 2a1, 6b22, 6b1 of Fig. 14 and 26:45 & 27:3-24 & claims 7-8 shows and indicates where identifier 6b22 {outer portion} disposed on the first surface 2a2 {second principal surface} has different color from the second surface 2a1 {first principal surface} in body 2 {identifier 6b22 disposed on the second principal surface 2a2 of outer layer of ceramic dielectric layer 9 with the thickness of identifier 6b22 [outer portion] is differentiated by color and brightness from first principal surface 2a1 of outer layer of ceramic dielectric layer 3 with a thickness of 6b1 due to the different amounts of Mn}); a thickness of the identifier in the stacking direction is greater than a thickness of the first and second cover portions in the stacking direction (Fig. 14 and 21:44-64 & claims 5_9 shows and indicates where thickness of identifier 6b22 in the stacking direction T is greater than the thickness of the first cover portion 6b21 and second cover portion 6b1 in the stacking direction T; therefore, Yoichi will have a multilayer ceramic capacitor with the following limitations by incorporating the multilayer ceramic capacitor structure of Kitano: the first and second cover portions respectively disposed on a lower portion of the lowermost internal electrode and on the upper portion of the uppermost internal electrode of the plurality of the first and second internal electrodes in the stacking direction; an identifier disposed on the first surface of the body; the thickness of the identifier in the stacking direction being greater than the thickness of the first and second cover portions in the stacking direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the following limitations into the structure of Yoichi: a first and second cover portions respectively disposed on a lower portion of a lowermost internal electrode and on an upper portion of an uppermost internal electrode of the plurality of the first and second internal electrodes in the stacking direction; an identifier disposed on, among the first and second surfaces, only one of the first surface or the second surface of the body; a thickness of the identifier in the stacking direction is greater than a thickness of the first and second cover portions in the stacking direction. One would have been motivated in the multilayer ceramic capacitor of Yoichi and have the following limitation structure: have the first and second cover portions respectively disposed on the lower portion of a lowermost internal electrode and on the upper portion of the uppermost internal electrode of the plurality of the first and second internal electrodes in the stacking direction in order to provide adjacent buffer portions to protect the capacitive unit that is comprised of internal electrodes; have the identifier be disposed on only one of the first surface or the second surface of the body in order to reduce or prevent the occurrences of cracks by identifying the first surface that maintains the stress relaxing effects that is exhibited by the thermal shrinkage of the bottom outer layer portion between the dielectric bottom layer and the first cover portion, as indicated by Kitano in 24:43-54, 25:20-29, 26:38-62; and have thickness of the identifier in the stacking direction is greater than a thickness of the first and second cover portions in the stacking direction in order to enhance the protect the capacitive unit that is comprised of internal electrodes, in the multilayer ceramic capacitor of Yoichi.

Regarding claim 12, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first and second through electrodes protrude outwardly from the body through the first surface (Yoichi: Fig. 1 and claim 5 & ¶[0021_0047 & 0049]  from the J-Plat Translation shows and indicates first through electrode 16 and second through electrode 17 protrude outwardly from body 12 through the first surface 19).

Regarding claim 17, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first and second internal electrodes include nickel (Yoichi: Fig. 1 and ¶[0042] from the J-Plat Translation shows and indicates first and second internal electrodes 14 & 15 include nickel).

Regarding claim 19, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes are sintered to the body (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18; Kitano: items 5a, 5b of Fig. 14 and 19:49-56 shows and indicates external electrodes 5a & 5b are sintered to body 2).

Regarding claim 21, modified Yoichi discloses a multilayer ceramic capacitor, wherein a thickness of the body in the stacking direction is 100 μm or less (Yoichi: items 1, 2, 6, 7, 8, 9 of Fig. 3 and ¶[0003-0007] from the J-Plat Translation shows and indicates where a conventional multilayer ceramic capacitor 1 has a component body 2 with via-hole conductor 6 connected to external electrode 8-upper & external electrode 8-lower & internal electrodes 4; and where via-hole conductor 7 connected to external electrode 9-upper & external electrode 9-lower & internal electrodes 5; and where the component body 2 of conventional multilayer ceramic capacitor 1 has a reduced thickness of 100 μm or less).

Regarding claim 22, modified Yoichi discloses a multilayer ceramic capacitor, wherein the identifier is a dielectric layer including ceramic particles having a size different from a size of remaining ceramic particles included in the body (Kitano: items 6a, 6b21, 9, 3 of Fig. 14 and 27:3-24 & claims 7-8 is interpreted to indicate where identifier 6b22 is defined by dielectric layer 9 that includes ceramic particles that have a size different from the size of the remaining ceramic particles in dielectric layers 3 included in body 2 by virtue that dielectric layer 3 in outer layer section 6b1, inner layer section 6a, and inner portion 6b21 contain a greater amount of Mn than identifier 6b22 {ceramic dielectric layer 9 defining the outer portion 6b22}).

Regarding claim 23, modified Yoichi discloses a multilayer ceramic capacitor, wherein the identifier includes ceramic particles and one or more metal oxides selected from among Ni, Mn, Cr, Mg, Y, and V, or BaSiO3 or CaSiO (Kitano: item 9 of Fig. 14 and 27:3-24 discloses where identifier 6b22 includes ceramic particles and metal oxides selected from Mn that forms ceramic dielectric layer 9).

Regarding claim 24, modified Yoichi discloses a multilayer ceramic capacitor, wherein the body further includes a third surface and a fourth surface opposing each other in a width direction, and a fifth surface and a sixth surface opposing each other in a length direction (Yoichi: Fig. 1 and ¶[0032] from the J-Plat Translation shows and indicates where body 12 further includes a third surface and a fourth surface opposing each other in a width direction, and a fifth surface and a sixth surface opposing each other in a length direction, where body 12 is forming a rectangular parallelepiped).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoichi in view of Kitano, as detailed in the rejection of claim 12 above, and in further view of Lee.
	Regarding claim 13, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18). 
However, Yoichi and Kitano do not disclose wherein the surface roughness of the external electrode is in a range of 1 nm to 100 nm.
Lee discloses wherein the surface roughness of the external electrode is in a range of 1 nm to 100 nm (items 202, 202b of Figs. 2E-2F and ¶[0034] shows and indicates the surface roughness of external electrode 202 is in a range of 1 nm to 100 nm at  surface 202b {roughness Ra of the low rough surface 202b is equal to or less than 0.05 μm [50 nm]}; therefore, modified Yoichi will have a multilayer ceramic capacitor where the surface roughness of each of the first to fourth external electrodes are in a range of 1 nm to 100 nm by incorporating the external electrode surface structure of Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the surface roughness of the external electrode is in a range of 1 nm to 100 nm into the structure of modified Yoichi. One would have been motivated in the multilayer ceramic capacitor of modified Yoichi and have the surface roughness of the external electrode be in a range of 1 nm to 100 nm in order to enhance the bonding performance of the external electrodes for any follow-up plating layers, as indicated by Lee in ¶[0035], in the multilayer ceramic capacitor of modified Yoichi.

Claims 14, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi in view of Kitano, as detailed in the rejection of claim 12 above, and in further view of Togou, as evidenced by Ryu.
Regarding claim 14, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18; Kitano: items 5a, 5b of Fig. 14 and 19:49-56 shows and indicates external electrodes 5a & 5b are sintered electrodes). 
However, Yoichi and Kitano do not disclose wherein the external electrode include a first plating layer and a second plating layer layered in order on a sintered electrode.
Togou discloses wherein the external electrode include a first plating layer and a second plating layer layered in order on a sintered electrode (items 24, 26, 36, 38, 40, 42 of Fig. 3 and ¶[0054-0056 & 0064] shows and indicates external electrodes 24  includes plurality plating layer 38 that includes Ni first plating layer and a Sn second plating layer in order on sintered electrode 36 {base electrode layer that is a baked electrode layer, where bake is sintered, as evidenced by Ryu in ¶[0002]}; and where external electrodes 26  includes plurality plating layer 42 that includes Ni first plating layer and a Sn second plating layer in order on sintered electrode 40 {base electrode layer that is a baked electrode layer, where bake is sintered, as evidenced by Ryu in ¶[0002]}; therefore, modified Yoichi will have a multilayer ceramic capacitor where the first to fourth external electrodes include a first plating layer and a second plating layer layered in order on a sintered electrode by incorporating the side surface external electrode structure of Togou).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the external electrode include a first plating layer and a second plating layer layered in order on a sintered electrode into the structure of modified Yoichi. One would have been motivated in the multilayer ceramic capacitor of modified Yoichi and have the external electrode include the first plating layer and the second plating layer layered in order on the sintered electrode in order to have the first plating layer protect the sintered base electrode layer by reducing the erosion caused by the solder and provide the second plating layer to improve the wettability of the solder, as indicated by Togou in ¶[0064], in the multilayer ceramic capacitor of modified Yoichi.

Regarding claim 15, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first plating layer includes nickel (Togou: Figs. 3 and ¶[0054-0056 & 0064] shows and indicates external electrodes 24  includes plurality plating layer 38 that includes Ni first plating layer; and where external electrodes 26  includes plurality plating layer 42 that includes Ni first plating layer).

Regarding claim 16, modified Yoichi discloses a multilayer ceramic capacitor, wherein the second plating layer includes copper or tin (Togou: Figs. 3 and ¶[0054-0056 & 0064] shows and indicates external electrodes 24  includes plurality plating layer 38 that includes Sn second plating layer; and where external electrodes 26  includes plurality plating layer 42 that includes Sn second plating layer).

Regarding claim 18, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18; Kitano: items 5a, 5b of Fig. 14 indicates external electrodes 5a & 5b are sintered electrodes). 
However, Yoichi and Kitano do not disclose wherein the external electrode is sintered electrode including nickel.
Togou discloses wherein the external electrode is sintered electrode including nickel (items 24, 26, 36, 40 of Fig. 3 and ¶[0054-0056] shows and indicates external electrodes 24  includes sintered electrode 36 that includes Ni {base electrode layer that is a baked electrode layer that includes Ni metal, where bake is sintered, as evidenced by Ryu in ¶[0002]}; and where external electrodes 26  includes sintered electrode 40 that includes Ni {base electrode layer that is a baked electrode layer that includes Ni metal, where bake is sintered, as evidenced by Ryu in ¶[0002]}; therefore, modified Yoichi will have a multilayer ceramic capacitor where the first to fourth external electrodes are sintered electrodes that include Ni by incorporating the side surface external electrode structure of Togou).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the external electrode is sintered electrode including nickel into the structure of modified Yoichi. One would have been motivated in the multilayer ceramic capacitor of modified Yoichi and have the external electrode be sintered electrode that includes nickel in order to provide a choice metal material for the sintered base electrode layer, as indicated by Togou in ¶[0054-0056], in the multilayer ceramic capacitor of modified Yoichi.
In addition, the applicant has not disclosed that having the external electrode be sintered electrode that includes nickel solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the external electrode be sintered that includes Ni metal, as shown by Togou, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 20, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18). 
However, Yoichi and Kitano do not disclose wherein a thickness of the external electrode in the stacking direction is within a range of 1 μm to 10 μm.
Togou discloses wherein a thickness of the external electrode in the stacking direction is within a range of 1 μm to 10 μm (items 24, 26, 36, 38, 40, 42 of Fig. 3 and ¶[0054_0061 & 0064-0066] shows and indicates external electrodes 24  includes plurality plating layer 38 that includes Ni first plating layer from 1 μm to about 10 μm and a Sn second plating layer from 1 μm to about 10 μm and sintered electrode 36 from 0.5 μm to about 50 μm {base electrode layer that is a baked electrode layer, where bake is sintered, as evidenced by Ryu in ¶[0002]}; and where external electrodes 26 includes plurality plating layer 42 that includes Ni first plating layer from 1 μm to about 10 μm and a Sn second plating layer from 1 μm to about 10 μm and sintered electrode 40 from 0.5 μm to about 50 μm {base electrode layer that is a baked electrode layer, where bake is sintered, as evidenced by Ryu in ¶[0002]}; therefore, modified Yoichi will have a multilayer ceramic capacitor where the thickness of each of the first to fourth external electrodes be within a range of 1 μm to 10 μm in the stacking direction by incorporating the thickness of the side surface external electrode structure of Togou).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a thickness of the external electrode in the stacking direction is within a range of 1 μm to 10 μm into the structure of modified Yoichi. One would have been motivated in the multilayer ceramic capacitor of modified Yoichi and have the  thickness of the external electrode in the stacking direction be within a range of 1 μm to 10 μm in order to provide a multilayer ceramic capacitor that is able to provide a high capacitance by thinning the external electrode comprised of a base layer thickness and the thickness of the plurality plating layer, as indicated by Togou in ¶[0010_0054_0061 & 0064-0065], in the multilayer ceramic capacitor of modified Yoichi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847